Judgment unanimously affirmed. Memorandum: On appeal from a conviction of first degree perjury, none of the claims raised by defense counsel or by defendant, pro se, requires reversal. The verdict was amply supported by legally sufficient evidence (see, People v Stanard, 42 NY2d 74, cert denied 434 US 986; cf., People v Davis, 53 NY2d 164) and, upon our review of the record, was not contrary to the weight of the evidence (see, People v Bleakley, 69 NY2d 490). Since defendant was convicted upon legally sufficient evidence, his claim that the court erred in denying his motion to dismiss the indictment for legal insufficiency of the evidence before the Grand Jury is not reviewable on appeal (see, CPL 210.30 [6]; People v Ganett, 68 AD2d 81, 84, affd 51 NY2d 991). Defendant’s claim that the Grand Jury proceeding was defective because the prosecutor failed to instruct the Grand Jury on corroboration (see, Penal Law § 210.50) lacks merit because the prosecutor is not required to give such instruction (see, CPL 190.30 [7]; People v Bomberry, 112 AD2d 18, 19, lv denied 66 NY2d 614). The court’s Sandoval ruling (see, People v Sandoval, 34 NY2d 371), was not an abuse of discretion. On this record we conclude that defendant received meaningful representation (see, People v Baldi, 54 NY2d 137, 147). Defendant’s claims of prosecutorial misconduct were not preserved and we decline to reach them in the interest of justice. (Appeal from judgment of Livingston County Court, Cicoria, J. — perjury, first degree.) Present — Callahan, J. P., Denman, Green, Balio and Davis, JJ.